772 F.2d 909
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.CHARLES COLLINS, DEFENDANT-APPELLANT.
NO. 84-1738
United States Court of Appeals, Sixth Circuit.
8/30/85

E.D.Mich.
AFFIRMED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
BEFORE:  MARTIN, JONES, and WELLFORD, Circuit Judges.
Per Curiam.


1
Charles F. Collins appeals from his conviction of three counts of making false declarations before the grand jury in violation of 18 U.S.C. Sec. 1623.  On appeal, Collins argues that he was denied his Sixth Amendment right to the effective assistance of counsel, that the district court abused its discretion in admitting the testimony of Collins' former girlfriend, and that he was denied due process by the inclusion of certain taped conversations in the trial court's bench book of which Collins had no knowledge.  We AFFIRM the conviction on the basis of the district court's opinion.